SUMMARY ORDER
We have considered all of Appellant’s arguments and hold that each is without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.1

. The mandate in this case will be held pending the Supreme Court's decision in United States v. Booker, No. 04-104, 2004 WL 1713654, — U.S. —, 125 S.Ct. 11, — L.Ed.2d — (U.S. Aug. 2, 2004) (mem.), and United States v. Fanfan, No. 04-105, 2004 WL 1713655, — U.S. —, 125 S.Ct. 12, — L.Ed.2d — (U.S. Aug. 2, 2004) (mem.). Should any party believe there is a special need for the District Court to exercise jurisdiction prior to the Supreme Court’s decision, it may file a motion seeking issuance of the mandate in whole or in part. Although any petition for rehearing should be filed in the normal course pursuant to Rule 40 of the Federal Rules of Appellate Procedure, the court will not reconsider those portions of its opinion that address the defendant’s sentence until after the Supreme Court's decision in Booker and Fanfan. In that regard, the parties will have until 14 days following the Supreme Court’s decision to file supplemental petitions for rehearing in light of Booker and Fanfan.